DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 21 December 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 line 1 is amended to read “The downlight fixture of claim 1 wherein said at least one”, where deletions are indicated by strikethrough and additions are underlined.

Allowable Subject Matter
Claims 1, 8-11, 16, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Desmond et al. (GB 2471929 A), considered the closest prior art, teaches a downlight fixture comprising a firestop element fabricated of a polymer intumescent composition mounted to a light can.  Desmond does not teach at least one fire sensitive support in a first position above said light mount and configured to release said firestop element from said first position on heating or at least one flexible cable joined to said light can to suspend said firestop element in a second position at an opening of said light can.
Lin (GB 2436139 A), another related prior art, teaches a downlight fixture comprising a firestop element fabricated of a polymer intumescent composition mounted to a light can.  Lin does not teach at least one fire sensitive support in a first position above said light mount and configured to release said firestop element from said first position on heating and while it does teach flexible power cables joined to the light can they are not configured to suspend the firestop element in a second position at an opening of said light can.
Claims 8-11, 16, and 21-29 inherit the subject matter from claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875